Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 January 2022 has been entered.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US7,364,817) in view of JP2007234306 (hereafter JP ‘306).
Claim 1:	Lee in Figure 1 discloses a metal case (20) comprising: 
a cylindrical body section (i.e. a container of a cylindrical shape as per col. 3: 62-65); 

a bottom section closing the other end of the body section,
wherein the cylindrical body section continuously extends from the bottom section to the opening section,
wherein the one edge (right lateral edge of case 20) of the opening section is farther from the cylindrical body section than another edge (left lateral edge of case 20) of the opening section is, the another edge and the one edge of the opening section being opposite each other in an axial direction along which an axis of the cylindrical body section extends.
Lee does not disclose that 
at least one of the body section and the opening section has a protrusion extending outward in a direction of a radius of the body section,
wherein the protrusion is disposed between one edge of the opening section and the bottom section, and 
wherein the protrusion has an inner end in the direction of the radius of the body section, the inner end being joined to the at least one of the body section and the opening section, and 
the at least one of the body section and the opening section extends beyond the inner end continuously in the axial direction.


    PNG
    media_image1.png
    662
    717
    media_image1.png
    Greyscale


wherein the protrusion has an inner end in the direction of the radius of the body section, the inner end being joined to the at least one of the body section and the opening section, and 
the at least one of the body section and the opening section extends beyond the inner end continuously in the axial direction (paragraphs [0016]-[0026]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal case of Lee by incorporating the protrusion of JP ‘306 comprised of the metal cases/flanges.
One having ordinary skill in the art would have been motivated to make the modification to provide a cylindrical battery that would have exhibited low resistance and high output (paragraph [0007]), by reducing the internal resistance of the battery (paragraph [0005]).
Claims 2 and 11:	The rejection of claim 2 is as set forth above in claim 1 wherein the Lee combination discloses an annularly grooved portion (of Lee) at which the metal case (20) is constricted; wherein the protrusion (of JP ‘306) is obviously positioned between the annularly grooved portion and the open end in the axial direction of the axis of the body section.
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein JP ‘306 further discloses that the protrusion extends along a circumferential direction at a position in the axial direction of the axis of the body section.
Claim 12:	The rejection of claim 12 is as set forth above wherein JP ‘036 discloses that the protrusion is flush with the bottom section (38) (and the top section 36).
Claim 13:	The rejection of claim 13 is as set forth above in claim 1 wherein Lee further discloses an electrode assembly (10), and electrolyte, and a cap (30) closing an opening of the battery can (20)(col. 3: 25-36).
Claim 14: 	Lee in Figure 1 discloses a metal case (20) comprising: 
a cylindrical body section (i.e. a container of a cylindrical shape as per col. 3: 62-65); 
an opening section (30) at one end of the body section, the opening section having an opening; and 
a bottom section closing the other end of the body section.
Lee does not disclose that 
at least one of the body section and the opening section has a protrusion extending outward in a direction of a radius of the body section, and
wherein an outermost end of the protrusion in the direction of the radius of the body section connects to an outermost end of the bottom section in the direction of the radius of the body section.


    PNG
    media_image2.png
    662
    717
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal case of Lee by incorporating the protrusion of JP ‘306 comprised of the metal cases/flanges.
One having ordinary skill in the art would have been motivated to make the modification to provide a cylindrical battery that would have exhibited low resistance and high output (paragraph [0007]), by reducing the internal resistance of the battery (paragraph [0005]).
Claim 15:	The rejection of claim 15 is as set forth above in claim 14 wherein Lee further discloses an electrode assembly (10), and electrolyte, and a cap (30) closing an opening of the battery can (20)(col. 3: 25-36).
Claim 16:	The rejection of claim 16 is as set forth above in claim 1 wherein the Lee combination discloses that an interface between the opening section and the bottom section is free of an overlap therebetween in the direction of the radius of the body section (see Figure 2 reproduced above).

5.	Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US7,364,817) in view of JP2007234306 (hereafter JP ‘306) as applied to claim 1 above.
Lee and JP ‘306 are as applied, argued, and disclosed above and incorporated herein.
Claim 4:	The Lee combination does not disclose that the protrusion has a side oblique to a plane perpendicular to the axis of the body section.
It would have been within the skill of one having ordinary skill in the art to have modified the protrusion to have a side oblique to a plane perpendicular to the axis of the body section since the Applicants have not disclosed that this particular configuration provides any criticality or unexpected results, and it appears that the invention would perform well with any protrusion that would provide a cylindrical battery that would have exhibited low resistance and high output (paragraph [0007]), by reducing the internal resistance of the battery (paragraph [0005]).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to have modified the protrusion of the Lee combination such that the protrusion has a side oblique to a plane perpendicular to the axis of the body section as it has been held that the configuration of the claimed protrusion would be a matter of choice which a person of ordinary skill in the art would have found obvious absent evidence that the configuration of the protrusion was significant (MPEP, 2144.IV.B Change in Shape).
One having ordinary skill in the art would have been motivated to make the modification to provide a cylindrical battery that would have exhibited low resistance and high output (paragraph [0007]), by reducing the internal resistance of the battery (paragraph [0005]).
Claim 5:	The rejection of claim 5 is as set forth above in claim 4 wherein it would have been obvious to one of ordinary skill in the art before the effective filing 
Claim 6:	The rejection of claim 6 is as set forth above in claim 4 wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion of the Lee combination such that the side is curved in the axial direction of the axis direction of the body section.
Claim 7: 	The rejection of claim 7 is as set forth above in claim 4 wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion of the Lee combination such that the protrusion out in a direction oblique to a vertical to the axis of the body section.
Claim 8:	The rejection of claim 8 is as set forth above in claims 4 and 7 wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion of the Lee combination such that the protrusion extends out at an angle in a range of -45o.
Claim 9:	JP ‘014 does not disclose that the length H to which the protrusion extends out is a length between 1% and 50% of the radius of the body section.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion of JP ‘014 such that the length H to which the protrusion extends out is a length between 1% and 50% of the radius of the body section as it has been held that where the only 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery that would have enabled easy separation of positive electrodes and negative electrodes by disconnecting an upper and lower sections of the housing, this facilitating disassembly of the battery.
Claim 10:	JP ‘014 does not disclose that the maximum thickness W of the protrusion is between 0.3 and 10 times a wall thickness of the body section.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion of JP ‘014 such that a maximum thickness W of the protrusion is between 0.3 and 10 times a wall thickness of the body section as it has been held that   where the only difference between the prior art and the claims was a recitation of relative dimensions of the 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery that would have enabled easy separation of positive electrodes and negative electrodes by disconnecting an upper and lower sections of the housing, this facilitating disassembly of the battery.

Examiner Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729